UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7419


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUINTIN EUGENE VAUGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00375-RBH-1)


Submitted:   January 31, 2012             Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quinton Eugene Vaught, Appellant Pro Se.       Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United   States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Quintin    Eugene    Vaught    appeals       the    district     court’s

order    denying       Vaught’s    “Petition        for    Writ       of    Mandamus,

Compelling Government to Specifically Perform Plea Agreement.”

We   have    reviewed    the   record     and   find      no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Vaught, No. 4:08-cr-00375-RBH-1 (D.S.C.

Oct. 5, 2011).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and   argument     would    not       aid   the   decisional

process.



                                                                             AFFIRMED




                                        2